Citation Nr: 0002050	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date, prior to March 1, 1995, for 
the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968 and from September 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for PTSD is dated November 22, 1993.

2.  In November 1994 the RO granted service connection for 
PTSD and assigned a schedular evaluation of 10 percent, 
effective from November 22, 1993.

3.  In March 1995 the veteran reported that he had been in 
receipt of treatment in a PTSD program since March 1995.  
This statement is accepted as a notice of disagreement with 
the November 1994 rating decision.

4.  In May 1995, upon consideration of VA treatment reports 
which showed that he had been hospitalized from January 25, 
1995, to February 15, 1995, and from March 6, 1995, to March 
17, 1995; the RO assigned a temporary total rating for the 
period from January 25 to February 28, 1995, under 38 C.F.R. 
§ 4.29 (1999).  Effective March 1, 1995, his 10 percent 
rating for PTSD was resumed.

5.  In May 1995 the veteran's accredited representative 
advised that the veteran disagreed with the May 1995 rating 
decision wherein the RO denied an increased evaluation for 
PTSD.  



6.  Upon consideration of VA examination reports, dated in 
May 1995 and July 1995, the RO assigned an increased 
evaluation of 30 percent for PTSD, effective from March 1, 
1995.

7.  Thereafter, upon consideration of VA treatment reports 
and the veteran's testimony from a personal hearing conducted 
in October 1996, the RO assigned an increased evaluation of 
50 percent for PTSD, effective from March 1, 1995.

8.  The veteran submitted his VA From 9, Appeal to Board of 
Veterans' Appeals, in April 1996, thereby perfecting his 
appeal of the denial of an increased rating for PTSD.

9.  In October 1997 the Board granted a 100 percent 
evaluation for PTSD, and it was noted that a total schedular 
rating had been medically indicated and confirmed since the 
last date of full-time employment in May 1993.

10.  In October 1997 the RO implemented the Board decision 
and assigned a 100 percent rating for PTSD effective from 
March 1, 1995.

11. In November 1997 the veteran disagreed with the effective 
date of his total rating and claimed that PTSD should be 
evaluated as 100 percent disabling from the date of his 
original claim, received at the RO in 1993.


CONCLUSION OF LAW

The criteria for an effective date retroactive to November 
22, 1993, for the award of a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991);  38 C.F.R. 
§ 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1994 the RO granted service connection for PTSD 
with assignment of 10 percent evaluation, effective from 
November 22, 1993, the date of the veteran's claim. 

In March 1995 the veteran reported that he had been in 
receipt of treatment in a PTSD program since March 1995.  

The RO obtained the veteran's PTSD treatment records which 
showed that he had been hospitalized from January 25, 1995, 
to February 15, 1995, and from March 6, 1995, to March 17, 
1995.  Accordingly, in May 1995 the RO assigned a temporary 
total rating for the period from January 25 to February 28, 
1995, under 38 C.F.R. § 4.29.  Thereafter, his 10 percent 
rating for PTSD was resumed effective March 1, 1995.

In May 1995 the veteran's accredited representative advised 
the RO of the veteran's disagreement with the May 1995 rating 
decision wherein the RO denied an increased evaluation for 
PTSD.  

The veteran underwent VA examinations in May and July 1995.  
Upon consideration of the reports of these examinations, the 
RO assigned an increased evaluation of 30 percent for PTSD, 
effective from March 1, 1995.

Thereafter, in December 1995, after additional VA treatment 
records and the veteran's testimony from an October 1996 
personal hearing were considered, the RO assigned an 
increased evaluation of 50 percent for PTSD, effective from 
March 1, 1995.

In April 1996 the veteran submitted his VA From 9, Appeal to 
Board of Veterans' Appeals, and perfected his appeal of the 
denial of an increased rating for PTSD.
An October 1997 decision of the Board includes the following:  

"The level of PTSD productive of an inability to 
work with symptomatology that approximates that for 
a total schedular rating has been medically 
indicated and confirmed since the last date of 
full-time employment in May 1993."  For the 
foregoing reasons, the Board finds that the record 
supports a grant of entitlement to a 100 percent 
schedular rating for PTSD with application of all 
pertinent governing criteria."  

The RO implemented the above decision of the Board in October 
1997.  Specifically, a 100 percent rating for PTSD was 
assigned effective from March 1, 1995.  It was noted that 
this was the date of receipt of the veteran's claim.

In November 1997 the veteran disagreed with the effective 
date of his total rating and claimed that PTSD should be 
evaluated as 100 percent disabling from the date of his 
original claim, received at the RO in 1993.

Criteria

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An 
earlier effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within 1 year from that date.  
38 C.F.R. § 3.400(o)(2).

However, 38 U.S.C.A. § 5110(g) authorizes an exception to 
that rule.  Specifically, section 5110(g) provides that the 
effective date of an award of, or increase in, compensation 
"pursuant to any Act or administrative issue . . . shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue."  

The statute goes on to authorize retroactive payments for up 
to one year prior to the date of claim or the date of 
administrative determination of entitlement, whichever is 
earlier.

VA's implementing regulation, 38 C.F.R. § 3.114(a), further 
states that a claimant cannot receive retroactive payment 
based on a prospectively effective liberalizing law or a 
liberalizing VA issue unless the evidence establishes that 
"the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement."  The Court has 
noted that this requirement fulfills the intent of section 
5110(g) with regard to laws or issues that are effective 
prospectively.  See McCay v. Brown, 9 Vet. App. 183, 187-88 
(1996).

The diagnosis of PTSD, Diagnostic Code 9411, was added to the 
Rating Schedule effective April 11, 1980, the date of 
approval of the regulatory amendment by the Administrator of 
Veterans Affairs.  See 45 Fed. Reg. 26,326 (1980).  

In a precedential opinion, VA General Counsel concluded that 
the addition of PTSD to the Rating Schedule in 1980 was a 
liberalizing VA issuance for purposes of 38 C.F.R. § 
3.114(a).  However, it was emphasized that an effective date 
prior to the date of claim could not be assigned under 
section 3.114(a) unless the claimant met all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  VAOPGCPREC 26-
97.

In this regard, the Board notes that the applicable statutory 
and regulatory provisions require that VA look to all 
communications from the appellant which may be interpreted as 
applications or claims -- formal and informal -- for 
benefits.  In particular, VA is required to identify and act 
on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a).  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 
20.200, 20.201, 20.302.  A substantive appeal must be filed 
within 60 days of the mailing of the statement of the case, 
or within the remainder of the 1-year period from the date of 
the mailing of notification of the determination being 
appealed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302.  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. §§ 3.104, 
20.1103 (1999).

Analysis

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 in that his 
claim is plausible, that is, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Board is satisfied that all relevant facts 
have been properly developed for appellate consideration.

The appellant argues that a 100 percent evaluation should 
have been assigned for PTSD effective from 1993, when his 
original claim for service connection was submitted.  In this 
regard, the Board notes that, pursuant to the provisions of 
38 U.S.C.A. 5110(b)(1) and 38 C.F.R. 3.400(b)(2)(i), the 
veteran is only entitled to benefits from the date of his 
claim, because he did not submit a claim for benefits within 
one year of his separation from service.

The Board notes that the veteran filed his original claim of 
entitlement to service connection for PTSD on November 22, 
1993.  In November 1994 the RO granted service connection for 
PTSD with assignment of a 10 percent evaluation effective 
from November 22, 1993.  

Before this rating decision became final, the veteran 
submitted a statement, dated March 20, 1995, which reported 
that he had been in receipt of treatment for PTSD in March 
1995.  After reviewing the March 20, 1995, statement, the 
Board finds that such statement should have been construed as 
a notice of disagreement with the November 1994 rating 
decision.  38 C.F.R. §§ 3.1(p).  Thereafter, the veteran was 
provided with a statement of the case in April 1996, he 
subsequently perfected his appeal in April 1996, and the 
evaluation for PTSD was increased to 100 percent by the Board 
in October 1997.  

Accordingly, inasmuch as the veteran perfected a timely 
appeal of the November 1994 RO rating decision on his 
original claim for service connection for PTSD, dated 
November 22, 1993, and the Board determined in October 1997 
that the veteran's PTSD symptomatology supported a total 
schedular rating since the last date of full-time employment, 
in May 1993; the Board finds that an effective date 
retroactive to November 22, 1993, for a 100 percent 
evaluation for PTSD is warranted.  38 C.F.R. §§3.1(p), 
3.155(a), 3.157(b)(1); 3.400(o).  

Finally, the Board has considered whether the provisions of 
38 C.F.R. § 3.114(a) may permit retroactive payments for up 
to one year prior to the date of claim.  However, an earlier 
effective date under these provisions is permitted only if it 
can be established that the veteran met all eligibility 
criteria for service connection for PTSD on April 11, 1980, 
and such eligibility is shown to exist continuously from that 
date to November 22, 1993, the date of his informal claim.  
VAOPGCPREC 26-97.

After careful review of all of the evidence of record, the 
Board finds that an effective date prior to November 22, 
1993, is not warranted pursuant to the provisions of 38 
C.F.R. § 3.114(a) because the record contains no evidence 
that, as of the time of the liberalizing VA issue on April 
11, 1980, the appellant had a diagnosis of PTSD, a main 
criterion for an award of service connection.

The Board thus finds that the proper effective date for an 
award of a 100 percent evaluation for PTSD is November 22, 
1993, the date of receipt of the appellant's original claim 
for service connection.


ORDER

Entitlement to an effective date retroactive to November 22, 
1993, for assignment of a 100 percent evaluation PTSD is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

